IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 5, 2009
                                     No. 08-30995
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TIMMIE FORD,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:97-CR-50040-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Timmie Ford, federal prisoner # 09615-035, filed a motion for a reduced
sentence pursuant to 18 U.S.C. § 3582(c)(2) in which he sought a sentence
reduction based on Amendment 706 to the Federal Sentencing Guidelines, which
reduced the base offense level for most crack cocaine offenses. Ford appeals the
district court’s denial of that motion.
       Ford’s argument that United States v. Booker, 543 U.S. 220 (2005) applies
in the context of § 3582(c)(2) proceedings is unavailing in light of United States

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30995

v. Doublin, 572 F.3d 235, 238-39 (5th Cir. 2009). Also, Ford’s sentence was
based upon the career offender guideline. Because Ford’s guidelines range was
not derived from the quantity of crack cocaine involved in the offense, Ford was
not sentenced based on a sentencing range that was lowered by the Sentencing
Commission through Amendment 706. The district court therefore did not err
in   denying   Ford’s   §   3582(c)(2)   motion.   See   §   3582(c)(2);   U.S.S.G.
§ 1B1.10(a)(2)(B).
      AFFIRMED.




                                          2